— Judgment of the County Court, Nassau County (Clyne, J.), rendered May 21, 1982, affirmed. No opinion. H Purported appeal as of right by defendant from an order of the same court, dated January 20, 1983, which denied his motion pursuant to CPL 440.10 to vacate the judgment of conviction rendered May 21, 1982, is deemed an application pursuant to CPL 460.30 for an extension of time to apply for leave to appeal. Application granted and thereupon leave to appeal granted by Justice Niehoff upon the ground that the case involves questions of law and fact which ought to be reviewed by the Appellate Division (CPL 460.15, subd 1). H Upon appeal by permission, order dated January 20, 1983, affirmed. No opinion. Mangano, J. P., Bracken, Weinstein and Niehoff, JJ., concur.